Citation Nr: 1812806	
Decision Date: 03/01/18    Archive Date: 03/13/18

DOCKET NO.  14-07 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus type 2, to include as due to exposure to herbicides and/or other contaminates.  

2.  Entitlement to service connection for a heart disability, to include as due to exposure to herbicides and/or other contaminates, and/or secondary to service-connected PTSD.  

3.  Entitlement to service connection for tumors on the left wrist and back, to include as due to exposure to herbicides and/or other contaminates, and/or secondary to diabetes mellitus type 2.  

4.  Entitlement to service connection for tremors in the Veteran's hands and wrists, to include as due to exposure to herbicides and/or other contaminates, and/or secondary to a heart disability.  




REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. R. Higgins, Associate Counsel


INTRODUCTION


The Veteran served on active duty in the United States Army from April 1964 to January 1966.  

This matter is before the Board of Veterans' Appeal (Board) on appeal from a September 2013 rating decision issued by the Department of Veteran Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Board notes that two additional issues that were addressed in a December 2017 Statement of the Case have not been certified on appeal to date.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.






REMAND

The Veteran contends that she was exposed to herbicides and/or other contaminates during her service time at Fort McClellan.  The Veteran has provided that in 1999 the Environmental Protection Agency declared Fort McClellan to be a toxic site.  Therefore, the Veteran asserts that her diabetes, heart disability, tumors, and tremors are related to the exposure to herbicide and/or other chemical contaminates while stationed at Fort McClellan.  Moreover, the Veteran's private physician opined that the he believes that the Veteran's diabetes mellitus is related to the Veteran's claimed chemical exposure at Fort McClellan.  

The Veteran has yet to undergo a VA examination for the purpose of determining whether such exposure could reasonably result in the Veteran's claim conditions.  Under these circumstances, the Board is of the opinion that the further development of the evidence is necessary prior to a final adjudication of the Veteran's claims.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Additionally, the Veteran has also asserted additional theories of entitlement to service connection in reference to her claims of service connection to a heart disability, tumors, and tremors.  The Veteran has claimed that her service-connected PTSD has either caused or aggravated her heart disability.  The Veteran also asserts that her tumors were either caused or aggravated by her diabetes.  Additionally, the Veteran has contended that her hand and wrist tremors are related to her heart disability.  The examinations should also consider the aforementioned claims of secondary service connection as well.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should contact the appropriate service department and/or record storage facility, to include the National Personnel Records Center and the Joint Services Records Research Center, and request that they attempt to verify the Veteran's exposure to herbicides, including Agent Orange, as well as various other contaminants during her period of service at Fort McClellan, Alabama.  In doing so, confirm the dates of the Veteran's service at Fort McClellan.  The Veteran and her representative must be notified of any inability to obtain the requested information.  

2.  Schedule the Veteran for a VA examination (or examinations, if deemed necessary) for the purpose of ascertaining the nature and etiology any heart disability, diabetes mellitus, type II, left wrist and back tumors, and tremors of the hands and wrists.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished, and all pertinent symptomatology and findings must be reported in detail. 

The examiner is asked to address the following:

a.  Provide diagnoses for all current heart disabilities, to include those noted during the appeal period.  

Is it at least as likely as not (a fifty percent probability or grater) that the Veteran's heart disability/disabilities is/are related to her active duty service, to specifically include exposure to herbicides and/or other contaminates while at Fort McClellan?  If not, is it at least as likely as not (50 percent or greater probability) that any heart disability was caused or aggravated by the Veteran's service-connected PTSD?


b.  Is it at least as likely as not (a fifty percent probability or grater) that the Veteran's diabetes mellitus type 2 is related to her active duty service, to specifically include exposure to herbicides and/or other contaminates while at Fort McClellan?

The examiner should address the Veteran's private physician's opinion that her diabetes mellitus type 2 is related to herbicides and/or other contaminates exposure at Fort McClellan.  See October 2013 Private Medical Treatment Records.  

c.  Is it at least as likely as not (a fifty percent probability or grater) that the Veteran's left wrist and back tumors are related to her active duty service, to specifically include exposure to herbicides and/or other contaminates while at Fort McClellan?  If not, is it at least as likely as not (50 percent or greater probability) that the Veteran's left wrist and back tumors were caused or aggravated by the Veteran's diabetes mellitus type 2?

d.  Is it at least as likely as not (a fifty percent probability or grater) that the Veteran's hand and wrist tremors are related to her active duty service, to specifically include exposure to herbicides and/or other contaminates while at Fort McClellan?  If not, is it at least as likely as not (50 percent or greater probability) that the Veteran's hand and wrist tremors were caused or aggravated by the Veteran's heart disability?

Aggravation is defined as a permanent worsening beyond the natural progression of the disease or disability.  

The examiner should consider the lay testimony of record. A detailed rationale supporting the examiner's opinions must be provided.  

3.  Then, the appeal must be readjudicated.  If any determination remains unfavorable, furnish the Veteran and her representative with a Supplemental Statement of the Case and afford her a reasonable period of time in which to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




